        Case 1:20-cv-03817-CKK Document 61-2 Filed 06/23/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
RED LAKE BAND OF CHIPPEWA                     )
INDIANS, et al.,                              )
                                              )
                        Plaintiffs,           )
                                              )
                        vs.                   )       Civil Action No. 1:20 cv-03817 (CKK)
                                              )
UNITED STATES ARMY CORPS OF                   )
ENGINEERS,                                    )
                                              )
                        Federal Defendant, )
                                              )
and                                           )
                                              )
ENBRIDGE ENERGY, LIMITED                      )
PARTNERSHIP,                                  )
                        Defendant-Intervenor. )
____________________________________)
____________________________________
                                              )
FRIENDS OF THE HEADWATERS,                    )
                                              )
                        Plaintiff,            )
                                              )
                        vs.                   )       Civil Action No. 1:21 cv-00189 (CKK)
                                              )
UNITED STATES ARMY CORPS OF                   )
ENGINEERS, COL. KARL JANSEN,                  )
District Engineer, St. Paul District,         )
                                              )
                        Federal Defendants, )
and                                           )
                                              )
ENBRIDGE ENERGY, LIMITED                      )
PARTNERSHIP,                                  )
                        Defendant-Intervenor. )
____________________________________)

       [PROPOSED] ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

       This matter having come before the Court on Plaintiffs’ Motions for Summary Judgment

and Federal Defendants’ Cross-Motion for Summary Judgment, it is hereby ORDERED that:

                                                  1
       Case 1:20-cv-03817-CKK Document 61-2 Filed 06/23/21 Page 2 of 2



Plaintiffs’ Motions for Summary Judgment are DENIED; Federal Defendants’ Cross-Motion for

Summary Judgment is GRANTED; and the Complaints are dismissed with prejudice.


DATED: ________________
                                          Hon. Colleen Kollar-Kotelly
                                          UNITED STATES DISTRICT JUDGE




                                            2
